ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10 May 2022, in regards to the rejection of Claim 17 under 35 U.S.C. 112(b) have been fully considered and would be persuasive if the response after final was entered.
The amendment to the specification is sufficient to overcome the rejection.

Applicant’s arguments, filed 10 May 2022, in regards to the rejection of Claim 1 under 35 U.S.C. 102 and ANDERSON (US 6592809 A1) have been fully considered.
However, no search time is allotted for an After Final filing and thus the allowability of the claim cannot be determined at this time.

Applicant’s arguments, filed 10 May 2022, in regards to the rejection of Claim 1 under 35 U.S.C. 103 and TRASSORAS (US 20050226759 A1) in view of ANDERSON (US 6592809 A1) have been fully considered and would be persuasive if the response after final was entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        18 May 2022